DETAILED ACTION
This is the final Office action and is responsive to the papers filed 10/07/2022.  The amendments filed on 10/07/2022 have been entered and considered by the examiner.  Claims 1-10 are currently pending and examined below.  Claim 1 has been amended.  Claims 6-10 are new. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and argument filed 10/07/2022 on pages 7-9 regarding claim rejections under 35 U.S.C. 103 are persuasive.  However, upon further consideration, a new ground of rejection is made in view of citations in combination below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (JP 2019139322 A; hereinafter Tanaka) in view of Long et al. (US 20210221389 A1; hereinafter Long) in view of Koda et al. (US 20180113474 A1; hereinafter Koda).

Regarding claims 1 and 6, Tanaka discloses:
An accommodation area management device (control device 101; Figs. 1-3) which manages an accommodation area (parking lot P; Figs. 1-2) for accommodating a moving body (vehicle V; Figs. 1-2) and moves the moving body to a predetermined accommodation position (target parking area R; Figs. 1-2) in the accommodation area (parking lot data management unit 513 of the control device 101 selects target parking area R from vacant parking areas R and the guidance route generation unit 514 generates a guidance route that instructs the vehicle control device 410 to the target parking area R; Figs. 1-2, [0072]-[0073]).

Tanaka does not specifically disclose:
an acquisition unit/circuitry configured to acquire autonomous movement level information indicating autonomous movement level of the moving body from the mobile body; and 
a processing unit/circuitry configured to instruct the moving body to change the autonomous movement level to an autonomous movement level corresponding to an area where the moving body enters when the moving body needs to move in the accommodation area after the moving body enters the accommodation area, wherein the processing unit/circuitry determines a parking position based on the changed autonomous movement level of the moving body.

Long discloses:
an acquisition unit/circuitry (system 100; Fig. 1) configured to acquire autonomous movement level information indicating autonomous movement level of the moving body (PAAV 110; Fig. 1) from the mobile body (system 100 obtains a level of autonomous operation of PAAV 110; [0073]-[0074]); and 
a processing unit/circuitry (system 100; Fig. 1) configured to instruct the moving body to change the autonomous movement level when the moving body needs to move in the area (pathway 106; Fig. 1; [0042]) after the moving body enters the area (system 100 changes the level of autonomous operation of PAAV 110 after entering a temporary zone on the vehicle pathway 106; [0042], [0073]-[0074]).

Tanaka and Long are considered to be analogous because they are in the same field of vehicle assistance system.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka’s accommodation area management device to further incorporate Long’s system that changes the level of autonomous operations with respect to zones for the advantage of modifying operational requirements for vehicles in zone with deviating infrastructure which results in a safer navigation in zones that deviates from ordinary operating rules (Long’s [0042]-[0043]).  

Long does not specifically disclose:
to change the autonomous movement level to an autonomous movement level corresponding to an area where the moving body enters, 
wherein the processing unit/circuitry determines a parking position based on the changed autonomous movement level of the moving body.

Koda discloses:
to change the autonomous movement level to an autonomous movement level corresponding to an area where the moving body enters (determines the feasible autonomous driving level based on the present position of the vehicle; [0095]), 
wherein the processing unit/circuitry determines a parking position based on the changed autonomous movement level of the moving body (drives the vehicle to park after the entrance to the parking area; [0095]).

Tanaka, Long and Koda are considered to be analogous because they are in the same field of vehicle assistance system.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka and Long’s accommodation area management device to further incorporate Koda’s system that changes the level of autonomous operations with respect to the position of the vehicle after the entrance to the parking area for the advantage of modifying operational requirements for vehicles in parking area with different autonomous driving regulatory information which results in a safer navigation in parking area by recognizing the regulations (Koda’s [0008], [0095]).

Regarding claims 2 and 7, Tanaka discloses:
accommodation area (parking lot P; Figs. 1-2).

Tanaka does not specifically disclose:
wherein
each moving body accommodated in the accommodation area is classified into one of two or more classifications prepared in advance based on the autonomous movement level of the moving body and moving bodies of the same classification are collectively accommodated in a specific partial accommodation area within the accommodation area, and
the processing unit/circuitry is configured to instruct the moving body to change the autonomous movement level when it becomes necessary to move the moving body over two partial accommodating areas corresponding to different classifications.

However, Long discloses:
wherein
each moving body accommodated in the area (pathway 106; Fig. 1; [0042]) is classified into one of two or more classifications (classification or operation characteristic of the temporary zones deviates from ordinary navigational characteristics of vehicle pathway 106; [0042]-[0043], [0056]-[0057]) prepared in advance based on the autonomous movement level of the moving body (navigational characteristics of the temporary zone may have associated operating rules for safely navigating the temporary zone that deviate from ordinary operating rules of vehicle pathway 106 and a given level of autonomous operation may not be suitable for the temporary zone; [0042]-[0043]) and moving bodies of the same classification are collectively accommodated in a specific partial area within the area (classification of the temporary zone corresponds to a level of autonomous operation of PAAV 110, thus the PAAVs 110 have same level of autonomous operation in the temporary zone of pathway 106, [0073]-[0074]), and
the processing unit/circuitry is configured to instruct the moving body to change the autonomous movement level when it becomes necessary to move the moving body over two partial accommodating areas corresponding to different classifications (navigational characteristics of the temporary zone may have associated operating rules for safely navigating the temporary zone that deviate from ordinary operating rules of vehicle pathway 106 and a given level of autonomous operation may not be suitable for the temporary zone, system 100 changes the level of autonomous operation of PAAV 110 after entering a temporary zone on the vehicle pathway 106; [0042]-[0043], [0073]-[0074]).

Tanaka, Long and Koda are considered to be analogous because they are in the same field of vehicle assistance system.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka, Long and Koda’s accommodation area management device to further incorporate Long’s system that changes the level of autonomous operations with respect to zones for the advantage of modifying operational requirements for vehicles in zone with deviating infrastructure which results in a safer navigation in zones that deviates from ordinary operating rules (Long’s [0042]-[0043]).

Regarding claims 3 and 8, Tanaka does not specifically disclose:
wherein
the change of the autonomous movement level includes a change of raising the autonomous movement level and a change of lowering the autonomous movement level, and
the processing unit/circuitry is configured to give priority to a change for lowering the autonomous movement level when the moving body needs to move across the different classifications.

However, Long discloses:
wherein
the change of the autonomous movement level includes a change of raising the autonomous movement level (correspond to an upper limit on autonomous operation within the temporary zone; [0073]) and a change of lowering the autonomous movement level (correspond to a lower limit on autonomous operation within the temporary zone; [0073]), and
the processing unit/circuitry is configured to give priority to a change for lowering the autonomous movement level when the moving body needs to move across the different classifications (a temporary zone may be so complex that autonomous operation of a vehicle through the temporary zone may be limited to levels of autonomous operation in which a human driver monitors the driving environment (i.e. levels 0-2 of SAE J3016); [0073]).

Tanaka, Long and Koda are considered to be analogous because they are in the same field of vehicle assistance system.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka, Long and Koda’s accommodation area management device to further incorporate Long’s system that lowers the level of autonomous operations with respect to temporary zone that is complex for the advantage of limiting the level of autonomous operation requiring the monitoring of a human driver monitor which results in a safer navigation in complex temporary zone (Long’s [0042]-[0043]).

Regarding claims 4 and 9, Tanaka does not specifically disclose:
wherein
the change of raising the autonomous movement level is an update of software of the moving body, and
the change of lowering the autonomous movement level is to stop some of functions of the moving body.

However, Long discloses:
wherein
the change of raising the autonomous movement level is an update of software of the moving body (the mode of autonomous vehicle operation of PAAV 110 is based on at least one of capabilities of one or more sensors of PAAV 110 and capabilities of navigational software of the PAAV; [0088]), and
the change of lowering the autonomous movement level is to stop some of functions of the moving body (a temporary zone may be so complex that autonomous operation of a vehicle through the temporary zone may be limited to levels of autonomous operation in which a human driver monitors the driving environment (i.e. levels 0-2 of SAE J3016), stopping levels of autonomous operation beyond the monitoring of the human driver; [0073]).

Tanaka, Long and Koda are considered to be analogous because they are in the same field of vehicle assistance system.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka, Long and Koda’s accommodation area management device to further incorporate Long’s system that raises and lowers the level of autonomous operations for the advantage of keeping up with versions and growing industry standard and preventing functions from being performed/accidents which results in a safer navigation in zones that deviates from ordinary operating rules (Long’s [0088], [0042]-[0043]).

Regarding claims 5 and 10, Tanaka discloses:
accommodation area (parking lot P; Figs. 1-2).

Tanaka does not disclose:
wherein
the autonomous movement level is a level based on the level of autonomous movement of the moving body within the accommodation area.

However, Long discloses:
wherein
the autonomous movement level is a level based on the level of autonomous movement of the moving body within the area (level of autonomous operation of PAAV 110 corresponds to temporary zone, [0073]-[0074]).

Tanaka, Long and Koda are considered to be analogous because they are in the same field of vehicle assistance system.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka, Long and Koda’s accommodation area management device to further incorporate Long’s system that changes the level of autonomous operations with respect to zones for the advantage of modifying operational requirements for vehicles in zone with deviating infrastructure which results in a safer navigation in zones that deviates from ordinary operating rules (Long’s [0042]-[0043]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665